DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend Claim 1, in line 15, “a conveyor plane (P)” needs to be changed to “the conveyor plane (P)”. This would be for proper antecedent basis, since the conveyor plane has already been mentioned earlier in the claim. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an installation for optically inspecting glass containers (2) at high temperature as manufactured by a forming machine (3) with the containers traveling at a high rate at an outlet from the forming machine in a transfer direction (F) past at least a first inspection as claimed, more specifically in combination with the containers being placed in succession on a conveyor plane (P) of a conveyor (5) of variable height or slope, the conveyor having a stationary structure (5a) standing on a floor (S), the first inspection device (I) including at least one first inspection device camera (10) mounted inside a first inspection device support chamber (11), the installation further comprising a system (13) for fastening the first inspection device support chamber (11) on the stationary structure of the conveyor (5) in such a manner that the first inspection device support chamber (11) is positioned on one side of the conveyor, presenting, below the conveyor plane (P), a low section (11b) in which the at least one first inspection device camera (10) is mounted so as not to be exposed directly to radiation from the containers, the first inspection device support chamber (11) also presenting, above the conveyor plane (P), a high section (11h) provided with an observation port (15) and having mounted therein an optical deflector system (16) so that the field of observation of the at least one inspection device camera is directed through the observation port in order to inspect the containers when travelling.
Claims 2-12 are allowed because of their dependency on claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grote et al. (US 9522758) teaches an inspection system comprising a conveyor for containers (abstract) with inspection device including a camera (10) and a deflector system (9), where the camera (10) is adjustable in height with respect to the conveyed containers (col. 4, lines 17-67 and col. 5, lines 1-5), but does not teach the conveyor is adjustable in height or slope and the inspection device is fastened to a structural 
Beck (US 20180172602) teaches an inspection system comprising a conveyor for containers (fig. 1, 3 and 4) with inspection device including a camera (110/200) and a deflector system (108), where the inspection device with camera (200/110) on a structural support (see fig. 4), but does not teach the conveyor is adjustable in height or slope and the inspection device is fastened to a structural support for the conveyor, as well as the specifics of the location of the camera and deflection system with respect to the conveyor plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed February 2, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.